
	
		I
		112th CONGRESS
		1st Session
		H. R. 2499
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. Kissell (for
			 himself, Mr. Roe of Tennessee,
			 Mr. Paul, Mr. Blumenauer, Mr.
			 Rangel, Ms. Brown of
			 Florida, Mr. Coble,
			 Mr. Holt, Ms. Richardson, Mr.
			 Connolly of Virginia, Mr.
			 Michaud, Ms. Moore,
			 Mr. Jackson of Illinois,
			 Ms. Norton,
			 Mr. Miller of North Carolina,
			 Mr. Frank of Massachusetts,
			 Mr. Schiff, and
			 Mr. Price of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the diagnosis and treatment of lymphedema under the Medicare program
		  and to reduce costs under such program related to the treatment of
		  lymphedema.
	
	
		1.Short titleThis Act may be cited as the
			 Lymphedema Diagnosis and Treatment
			 Cost-Saving Act of 2011.
		2.Coverage of
			 lymphedema diagnosis and treatment services under Medicare
			(a)Coverage of
			 servicesSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)in subparagraph
			 (EE), by striking and at the end;
					(B)in subparagraph
			 (FF), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)(i)lymphedema diagnosis
				services (as defined in subsection (iii)(1)) and lymphedema treatment services
				(as described in subsection (iii)(2)); and
								(ii)lymphedema compression treatment items (as
				defined in subsection (jjj)).
								;
				and
					(2)by adding at the
			 end the following new subsections:
					
						(iii)Lymphedema
				diagnosis and treatment services(1)Lymphedema diagnosis
				servicesThe term
				lymphedema diagnosis services means, with respect to an
				individual, the differential diagnosis of the source of the individual’s edema
				and the identification of the specific etiology and functional lymphatic
				deficiency, in which such diagnosis—
								(A)is
				provided by a provider, as defined in paragraph (3), for the purpose of
				developing a lymphedema treatment plan; and
								(B)may utilize any diagnostic tools the
				provider determines to be reasonable and necessary.
								(2)Lymphedema treatment
				servicesThe term
				lymphedema treatment services means, with respect to an
				individual, services for the treatment of lymphedema (regardless of
				cause)—
								(A)that are—
									(i)provided in an inpatient or
				outpatient setting;
									(ii)provided by a provider, as defined
				in paragraph (3), within the established scope of practice of such provider;
				and
									(iii)medically necessary, in
				accordance with the current standard of lymphedema treatment, including
				complete decongestive therapy, which is a multi-modal therapy comprising of
				manual lymph drainage, compression therapy utilizing multilayer bandage
				systems, compression garments and devices, exercise, skin care, patient
				education, and any other lymphedema treatment modalities determined by the
				Secretary to be safe and effective; and
									(B)which shall—
									(i)include as medically necessary with
				respect to the individual—
										(I)an initial evaluation and course of
				clinical treatment, including initial baseline measurements and subsequent
				measurements to assess treatment efficacy and progress;
										(II)follow-up courses of clinical
				treatment;
										(III)in the case that such individual has
				cancer, clinical measurements, including initial pre-operative baseline
				measurements and periodic subsequent measurements to diagnose the presence of
				lymphedema; and
										(IV)any other treatment modality approved by
				the Secretary; and
										(ii)be provided in accordance with
				such schedule, duration, and number of treatments as determined medically
				necessary.
									(3)Provider definedFor purposes of this subsection and
				subsection (jjj), the term provider means any licensed medical or
				health care provider whose State licensing board recognizes lymphedema
				diagnosis, lymphedema treatment, or both to fall within the scope of practice
				of such medical or health care provider.
							(jjj)Lymphedema
				compression treatment itemsThe term lymphedema compression
				treatment items means, with respect to an individual, compression
				garments, devices, bandaging systems, components, and supplies that are
				primarily and customarily used in the medical treatment of lymphedema of the
				arms, hands, legs, feet, torso, face and neck, breast and chest, abdomen, and
				genitalia, as prescribed by a provider, as defined in subsection (iii)(3). Such
				term includes—
							(1)multilayer
				compression bandaging systems, including short-stretch and medium-stretch
				compression bandages; cotton, synthetic, or foam padding; gauze or elastic
				finger and toe bandages; foam pads; directional flow padding; and tubular
				bandages;
							(2)custom or standard
				fit gradient compression garments;
							(3)non-elastic and
				low-elastic compression garments, manually adjustable or fitted padded
				directional flow garments (with or without elastic or non-elastic compression
				jackets) and compression wraps and directional flow pads;
							(4)aids and ancillary
				equipment consisting of donning aids, bandage rollers, shoes to fit over
				compression items, and other specialized items used with the items described in
				paragraphs (1) through (3);
							(5)pneumatic
				appliances connected to and used in conjunction with pneumatic sequential
				compression controllers;
							(6)any other
				compression garments, bandaging systems, devices, and aids determined by the
				Secretary to be effective in the prevention or treatment of lymphedema;
				and
							(7)replacements of
				any items under this subsection in accordance with section
				1834(p)(3).
							.
				(b)Payment
				(1)Lymphedema
			 compression treatment items
					(A)In
			 generalSection 1833(a) of such Act (42 U.S.C. 1395l(a)) is
			 amended—
						(i)in
			 paragraph (8), by striking at the end and;
						(ii)in
			 paragraph (9), by striking at the end the period and inserting a semi-colon;
			 and
						(iii)by
			 adding at the end the following new paragraph:
							
								(10)in the case of lymphedema compression
				treatment items described in section 1861(jjj), the amount determined under
				section 1834(p);
				and
								.
						(B)Payment
			 determinedSection 1834 of such Act (42 U.S.C. 1395m) is amended
			 by adding at the end the following new subsection:
						
							(p)Payment for
				lymphedema compression treatment items
								(1)General rule for
				payment
									(A)In
				generalWith respect to a
				lymphedema compression treatment item as defined in section 1861(jjj)) for
				which payment is determined under this subsection, subject to subparagraph (D),
				payment shall be made in an amount equal to 80 percent of the payment basis
				described in subparagraph (B).
									(B)Payment
				basisThe payment basis
				described in this subparagraph, with respect to a lymphedema compression
				treatment item described in section 1861(jjj), is the actual charge for the
				item.
									(C)Exclusive
				payment rule for home health agenciesNotwithstanding any other provision of this
				title, this subsection shall constitute the exclusive provision of this title
				for payment for lymphedema compression treatment items described in section
				1861(jjj) under this part or under part A to a home health agency or for such
				items that are furnished as an incident to a physician’s professional
				service.
									(2)Allowable
				quantitiesIn the case it is
				determined by a provider, as defined in section 1861(iii)(3), that lymphedema
				compression treatment items are required as part of lymphedema treatment
				services under section 1861(iii)(2), then payment may be made under this title
				in accordance with this subsection for such items in the quantity which is
				customary, reasonable, and medically necessary.
								(3)Replacement of
				lymphedema compression treatment items
									(A)In
				generalPayment shall be made under this subsection, with respect
				to an individual, for the replacement of a lymphedema compression treatment
				item if the period of the reasonable and useful lifetime of the item (as
				described in subparagraph (B)) has expired or a provider, as defined in section
				1861(iii)(3), determines that a replacement, or repair, of such item, is
				medically necessary.
									(B)Reasonable and
				useful lifetimeFor purposes of subparagraph (A), the period of
				the reasonable and useful lifetime of a lymphedema compression treatment item
				is as follows:
										(i)In the case of any item described in
				section 1861(jjj)(1), 1 year.
										(ii)In the case of
				any item described in section 1861(jjj)(2), 6 months.
										(iii)In the case of any item described in
				section 1861(jjj)(3), 2 years.
										(iv)In the case of any item described in
				section 1861(jjj)(4), 1 year.
										(v)In
				the case of any item described in section 1861(jjj)(5), 5 years.
										(vi)In the case of
				any item described in section 1861(jjj)(6), such period as determined by the
				Secretary, in consultation with appropriate health organizations, at the time
				the Secretary determines such item to be effective in the prevention or
				treatment of
				lymphedema.
										.
					(C)Application of
			 supplier requirementsSection 1834(j)(5) of such Act (42 U.S.C.
			 1395m(j)(5)) is amended—
						(i)in
			 subparagraph (E), by striking at the end and;
						(ii)in
			 subparagraph (F), by striking at the end the period and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(G)lymphedema compression treatment items (as
				defined in section
				1861(jjj)).
								.
						(2)Lymphedema
			 diagnosis and treatment services
					(A)In
			 generalSection 1833(a) of such Act, as amended by paragraph
			 (1)(A), is further amended by adding at the end the following new
			 paragraph:
						
							(11)(A)in the case of
				lymphedema diagnosis services (as defined in section 1861(iii)(1)) furnished by
				a provider (as defined in section 1861(iii)(3)) the amount described in section
				1834(q); and
								(B)in the case of lymphedema treatment
				services (as defined in section 1861(iii)(2)) furnished by a provider (as
				defined in section 1861(iii)(3)) the amount described in section
				1834(k).
								.
					(B)Payment
			 methodSection 1834 of such Act, as amended by paragraph (1)(B),
			 is further amended by adding at the end the following new subsection:
						
							(q)Payment for
				outpatient lymphedema diagnosis and treatment services by physicians and
				non-Physician practitioners
								(1)In
				generalFor purposes of
				section 1833(a)(11), the amount described in this subsection, with respect to a
				lymphedema diagnosis service or lymphedema treatment service, is 80 percent of
				the lesser of—
									(A)the actual charge
				for the service; or
									(B)the applicable fee
				schedule amount (as defined in paragraph (2)) for the service.
									(2)Applicable fee
				schedule amountIn this subsection, the term applicable fee
				schedule amount means, with respect to services furnished in a year, the
				amount determined under the fee schedule established under section 1848 for
				such services furnished during the
				year.
								.
					(C)Conforming
			 amendment for payments under
			 1834(k)Section 1834(k)(1) of such Act (42 U.S.C.
			 1395m(k)(1)) is amended by striking or 1833(a)(9) and inserting
			 1833(a)(9), or 1833(a)(11).
					(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after the date that is 180 days from the date of the
			 enactment of this Act.
			
